                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

MARION ARNOLD, #2131825                       §

VS.                                            §                 CIVIL ACTION NO. 6:18cv611

WILLIAM JONES, ET AL.                         §
                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Marion Arnold, a former inmate confined within the Texas Department of

Criminal Justice (TDCJ), pro se, filed a complaint under 28 U.S.C. § 1983 complaining of alleged

violations of his constitutional rights occurring at the Skyview Unit. The lawsuit was referred to

United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions

of law, and recommendations for the disposition of the case.

       On January 16, 2020, Judge Mitchell issued a Report, (Dkt. #30), recommending that

Defendant Pack’s motion to dismiss, (Dkt. #25), be granted and that Plaintiff’s claims against him

be dismissed, with prejudice, for the failure to state a claim upon which relief can be granted. A

copy of this Report was sent to Plaintiff at his updated address, with an acknowledgment card. The

docket reflects that Plaintiff received a copy of the Report on January 22, 2020, (Dkt. #31).

However, to date, no objections to the Report have been filed.

       Because objections to Judge Mitchell’s Report have not been filed, Plaintiff is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).


                                                   1
       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #30), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Defendant Pack’s motion to dismiss, (Dkt. #25), is GRANTED and all

claims against him are DISMISSED, with prejudice, for the failure to state a claim upon which

relief can be granted.

       SIGNED this the 11 day of February, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
